Citation Nr: 9926152	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent 
for a post traumatic seizure disorder, prior to March 13, 
1996.

2. Entitlement to an increased rating in excess of 40 percent 
for a post traumatic seizure disorder, from March 13, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1978 and from April 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered since 
February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In January 1995, the RO issued a rating decision granting 
service connection for a post traumatic seizure disorder and 
assigned an initial rating of percent, effective from 
November 30, 1993.  The veteran was notified of this rating 
decision and of his appellate rights in February 1995.  
However, the information of record does not reflect that the 
veteran initiated an appeal of the January 1995 rating 
decision with respect to either the initial rating or the 
effective date assigned, following the grant of service, by 
the submission of a notice of disagreement within one year 
from the date of mailing the February 1995 notification 
letter.  See 38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991); 
see also 38 C.F.R. § 20.304 (1998) (regarding initiating an 
appeal).  Hence, these separate elements of the claim are not 
now in an appellate status before the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).

Following the receipt of additional medical evidence, the RO 
entered a rating decision in February 1996, which denied an 
increased rating in excess of 10 percent for a post traumatic 
seizure disorder.  The veteran filed a notice of disagreement 
in March 1996.  The RO furnished the veteran a Statement of 
the Case in January 1997; and his Substantive Appeal was 
received by the RO during that same month.  As a result of 
this procedural posture, which stems from the February 1996 
rating decision, the current appeal is a part of a new claim 
and will be construed as a claim for an increased rating for 
a post traumatic seizure disorder.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (citing Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993) ("claim for increase 'based upon facts 
different from the prior final claim'"); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)); 38 C.F.R. § 
3.157(b)(1) (1998).

By a rating decision dated in August 1998, the RO granted an 
increased rating to 40 percent for the service-connected post 
traumatic seizure disorder, effective from March 13, 1996.  
Inasmuch as the grant of the 40 percent rating is not the 
maximum benefit under the rating schedule, the claim for an 
increased rating for a post traumatic seizure disorder 
remains in controversy and, hence, it is a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

By written statement received by the RO in February 1998, the 
veteran canceled his personal hearing before a hearing 
officer at the RO.

In a November 1998 rating decision, the RO granted an 
increased rating to 10 percent for the service-connected 
spondylolysis L5-S1 with degenerative joint disease, and 
denied an increased rating in excess of 10 percent for the 
service-connected migraine headaches.  The RO also denied 
entitlement to a total rating based on individual 
unemployability due to the service-connected disabilities.  
As the veteran has not yet filed a notice of disagreement 
with respect to any of these issues, they are not now in an 
appellate status before the Board.  See Grantham, supra.

Additionally, the Board observes that a review of the 
evidence of record appears to have reasonably raised the 
issue of entitlement to service connection for mild supra and 
infratentorial volume loss with more pronounced moderate 
vermian atrophy.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Accordingly, the Board's appellate review will be limited to 
the issues listed on the cover page of this decision.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The service-connected post traumatic seizure disorder was 
characterized by a history of seizures marked by 
blackouts, continuous use of Dilantin and Phenobarbital 
medication, a normal EEG, and stable seizure disorder with 
no reported seizures for 2-1/2 years, at least for the 
period prior to March 13, 1996.

3. The service-connected post traumatic seizure disorder was 
characterized by more than 2 major seizures in the last 
year; or averaging at least 5 to 8 minor seizures weekly 
as reported by witnesses, the veteran, and hospital 
reports, for the period from March 13, 1996.

4. The evidence of record does not show that the veteran's 
disability picture is unusual or exceptional.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 
percent for a post traumatic seizure disorder have not 
been met, for the period prior to March 13, 1996.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.21, 4.27, 4.120, 
4.121, 4.122, 4.124a, Diagnostic Code 8911 (1998).

2. The criteria for an increased rating in excess of 40 
percent for a post traumatic seizure disorder have not 
been met, for the period from March 13, 1996.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 
4.21, 4.27, 4.120, 4.121, 4.122, 4.124a, DCs 8910-8911 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for a higher disability rating for post traumatic 
seizure disorder is plausible and capable of substantiation 
and is thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  In accordance with Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the medical records 
and all other evidence of record pertaining to the history of 
the veteran's disability.  Accordingly, the Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes or that the duty to assist has not been 
fulfilled.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  Thus, when after careful consideration of all 
the evidence of record, a reasonable doubt arises regarding 
the degree of disability, such doubt shall be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Neurological conditions and convulsive disorders are 
ordinarily rated in proportion to the impairment of motor, 
sensory, or mental function.  The psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and injuries to the 
skull are considered.  38 C.F.R. § 4.120.  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121.

Psychomotor seizures consist of episodic alterations in 
conscious control that may be associated with automatic 
states, generalized convulsions, random motor movements, 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  38 C.F.R. § 4.122.  

In connection with the current claims for increased VA 
benefits, the RO rated the veteran's service-connected post 
traumatic seizure disorder by analogy to epilepsy, petit (or 
grand) mal, under 38 C.F.R. § 4.124a, Diagnostic Codes 8910-
8911.  This type of rating is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. §§ 4.20, 4.27.  Under Diagnostic Codes 8910-8911, 
epileptic seizures are classified as either petit mal (8911) 
or grand mal (8910) and are to be rated under the general 
rating formula for major and minor seizures.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  See NOTE (1) 
and (2), 38 C.F.R. § 4.124a, Diagnostic Code 8911.

A 10 percent evaluation is warranted for major and minor 
epileptic seizures when there is a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
is warranted for at least one major seizure in the last 2 
years; or at least 2 minor seizures in the last 6 months.  A 
40 percent evaluation is warranted for at least one major 
seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation is warranted when there is an average of 
at least one major seizure in 4 months over the last year; or 
9-10 minor seizures per week.  A 80 percent evaluation is 
warranted when there is an average of at least one major 
seizure in 3 months over the last year; or more than 10 minor 
seizures weekly.  A 100 percent evaluation is warranted when 
there is an average of one major seizure per month over the 
last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8911.

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  Id. (General Rating Formula for Major and Minor 
Epileptic Seizures, NOTE (1).  In the presence of major and 
minor seizures, rate the predominating type.  There will be 
no distinction between diurnal and nocturnal major seizures.  
Id. at NOTE (2).


Entitlement to an increased rating in excess of 10 percent 
for a post traumatic seizure disorder prior to March 13, 1996

For the period prior to March 13, 1996, a review of the 
evidence of record reflects that the veteran sustained a head 
injury in service following a jeep accident in December 1978.  
This injury was described as a concussion with a brain 
contusion.  Private and military hospital records associated 
with the jeep accident/head injury reflect that residuals 
included memory loss, confusion, syncope, ataxia, 
dissociative reaction, and fugue states.  He was medicated 
with Dilantin with varying results to include sleepy states.  
Medical records from Yuma Regional Medical Center in December 
1978 reflect that the EEG was normal.  The EEG's taken 
thereafter by the military were also normal.  The September 
1982 separation examination reflects that the last seizure 
occurred in January 1982.  The examiner noted that the 
veteran was taking Dilantin with good results.  The 
recommendation was to continue Dilantin. 

VA medical record entries, dated in July 1987, reflect that 
the veteran described a history of episodes that "sound 
like" petit mal seizures.  The veteran reported that the 
episodes had begun to occur again, since November 1986.  He 
was restarted on Phenobarbital and Dilantin.  The veteran 
submitted records detailing the jeep accident and subsequent 
treatment for blackouts.  The blackouts stopped after 
starting Phenobarbital.  The records reflect that the veteran 
appeared quite sleepy.  

An EEG performed in December 1994 in conjunction with the VA 
January 1995 neurological examination was normal.  In 
relevant part, the January 1995 neurological examination 
reflects that the veteran was seen one-week prior (December 
1994) for a tonic/clonic seizure.  The veteran self 
discontinued Dilantin 300 milligrams due to economic 
concerns.  He reported that he missed five days from work in 
12 months due to the seizure disorder.  He was employed as a 
nursing assistant.  The veteran had a seizure 18 months 
earlier.  The veteran reports consistent aura involving vague 
feelings of light-headedness or dizziness, sometimes in 
combination with memories of flashbacks to distant events.  
This is followed by a generalized tonic/clonic seizure with 
loss of consciousness, occasional incontinence, and 
occasional tongue biting.  The veteran reported always having 
a significant postictal period and reported that it sometimes 
took him a few days to recover completely following a 
seizure.  On examination, he was slightly unsteady with 
tandem walking.  His motor strength was 5/5.  Fine motor 
coordination was intact bilaterally.  The assessment was of a 
post traumatic seizure disorder.

Based on the evidence as described above, the RO, in a 
January 1995 rating decision, granted service connection for 
a post traumatic seizure disorder and assigned a 10 percent 
rating effective November 30, 1993.  The date, the RO 
received the claim.

Received in February 1996 was a VA hospital reported dated in 
December 1995, which reflects that the veteran was unable to 
stand or focus his eyes and reported flashes of light before 
eyes.  He had had an episode 2 weeks ago when he came to work 
with a severe headache, nauseated, dizzy, and a recent change 
in character.  The examiner noted that the veteran had 
difficulty with commands.  The record makes reference to 
Parkview - neurologist.  Based on this medical data, the RO, 
in a February 1996 rating decision, confirmed and continued 
the 10 percent rating for the service-connected post 
traumatic seizure disorder.

Subsequently, in late February 1996, the RO also received a 
Parkview Episcopal Medical Center admission and discharge 
summary dated in December 1995 and signed by Dr. Koons.  The 
record reflects that the veteran was admitted for symptoms 
observed at the VA hospital in December 1995.  The veteran 
reported that his last seizure was 2 1/2 years prior to 
admission.  He was medicated with Dilantin while 
hospitalized.  Those medical records do not reflect that the 
veteran had a seizure.  Inter alia, the admitting diagnoses 
included epilepsy.  The CAT scan of the head was within 
normal limits.  The arch and four-vessel cerebral arteriogram 
demonstrated no evidence of extracranial or intracranial 
vascular disease.  

Additional VA medical records were received in August 1996.  
These records reflect, for the period of March 1995 to 
September 1995, no seizure in a year, seizure disorder 
stable, and no seizure since last visit.  A November 1995 
entry reflects that the last seizure was 2-1/2 years ago.  On 
examination, his gait and speech were normal.  There was no 
weakness of the extremities.  A January 1996 entry reflects 
no seizure activity since December 1995.  The clinical 
assessment included history of seizure disorder with low 
Dilantin level among other diagnoses.  The veteran reported 
in a March 1996 statement that his supervisor was trying to 
terminate his employment due to the problems with his seizure 
disorder.  Based on this evidence of record, the RO, in an 
October 1996 rating decision, confirmed and continued the 10 
percent rating for the service-connected post traumatic 
seizure disorder.

In reviewing this evidence, the Board observes that the 
clinical findings contained in the service medical records 
and the VA treatment records combined with the private 
medical records show that the veteran sustained a head injury 
in-service and developed epilepsy manifest by blackouts, 
recurrent memory loss, and treatment with continuous anti-
epileptic medications.  During the January 1995 VA 
examination, the veteran reported that he had a tonic/clonic 
seizure one week earlier and had not had a seizure prior to 
that in 18 months.  The VA examiner noted that despite the 
veteran's lack of medication, the seizures were generally 
well controlled.  VA medical records dated for the period of 
March 1995 to November 1995 support a finding that the 
veteran's seizure disorder was stable, in fact, the veteran 
had been seizure free for that period and medicated with 
Dilantin.  The Board acknowledges that on admission to 
Parkview Episcopal Medical Center in December 1995, the 
veteran reported that his last seizure was 2 1/2 years ago.  
While those records reflect a history of a seizure disorder 
and that he was medicated with Dilantin, those medical 
records fail to show that the veteran experienced any 
seizures prior to or during that admission.  

At the most, the evidence prior to March 13, 1996 bears out a 
confirmed diagnosis of epilepsy with a history of seizures 
that were stable and controlled by continuous medication.  
The Board finds that as of the date of the veteran's notice 
of disagreement, the post traumatic seizure disorder was most 
appropriately rated as 10 percent disabling.  Because the 
foregoing medical evidence is not clinically characteristic 
of at least 1 major seizure in the last 2 years or at least 2 
minor seizures in the last 6 months, a 20 percent disability 
rating under Diagnostic Codes 8910 or 8911 is not warranted.  
Therefore, the Board concludes that the veteran's service-
connected post traumatic seizure disorder was appropriately 
evaluated at the 10 percent rate for the period from November 
30, 1993 to March 13, 1996.  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
element of the appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (1998).  


Entitlement to an increased rating in excess of 40 percent 
for a post traumatic seizure disorder from March 13, 1996.

As noted above, a 20 percent evaluation is warranted for at 
least one major seizure in the last 2 years; or at least 2 
minor seizures in the last 6 months.  A 40 percent evaluation 
is warranted for at least one major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly.  A 60 percent evaluation is warranted 
when there is an average of at least one major seizure in 4 
months over the last year; or 9-10 minor seizures per week.  

For the period from March 13, 1996, a review of the evidence 
of record reflects that the veteran had no evidence of 
underlying seizure activity on the October 1996 EEG from 
Parkview Episcopal Medical Center.  Based on this clinical 
data, the RO, in a January 1997 rating decision, confirmed 
and continued the 10 percent disability rating for the post 
traumatic seizure disorder.  

VA treatment records reflect that the veteran had a petit mal 
seizure in May 1996 and that he had had no seizure for 6 
weeks at the time of the June 1996 VA clinic visit.  

The November 1996 statement of disability completed by the 
veteran reflects that the seizure condition was not under 
control, that he had blackouts, that medications made him 
sleepy and weak, and that he had double vision due to the 
medication. 

A December 1996 statement from Dr. Koons reflects that the 
veteran suffered from epilepsy, that he has been experiencing 
approximately one seizure per month, and that his most recent 
seizure was three days earlier.  The veteran is medicated on 
Dilantin and Phenobarbital.  The medication dosages are 
adjusted on a regular basis.  

A statement dated in January 1997 from Dr. Turner reflects 
that the veteran sustained a head injury in a jeep accident 
in the U.S. Army in 1978 with seizures ever since.  The 
seizures had increased in frequency and occurred at least 
once per week in spite of medication.  He was presently under 
the care of a private neurologist, Dr. Koons.  Dr. Turner 
reported that the veteran was on leave of absence from work 
and would retire with medical disability.  The seizures were 
under partial control and recovery was not expected.  The 
statement also reflects that the veteran was unable to drive 
a car and was unable to maintain daily employment as he was 
subject to seizures at any time.  The impression was 
condition unstable inspite of various medical regimes.  The 
physician concluded that the uncontrolled seizure disorder 
with the possibility of severe injury makes work hazardous 
and off work activities hazardous if unsupervised.

A January 1997 Supervisor's Statement submitted in connection 
with Disability Retirement under the Federal Employees' 
Retirement System reflects that the veteran's neurologic 
status had deteriorated, he had an unsteady gait, paid 
inattention to details, he had a dull sensorium, and that he 
had tremors that put patients and staff at risk.  He had been 
removed from the work setting as his medical condition 
prohibits.  

A statement dated in February 1997 provided by S. Long, 
registered nurse, on a VA Form 21-4142, reflects that the 
veteran fell over at work and started what she would call a 
tonic-clonic seizure evidenced by shaking/jerking movements 
of all extremities.  The veteran was non-responsive which 
lasted 3-4 minutes.  When he recovered, he had no memory of 
what happened.  He was very lethargic and confused post-
seizure.  

An April 1997 statement received from the veteran's wife, a 
nurse, reflects that the seizures were noted in February 
1979.  Over the years, he had minor seizures infrequently.  
Since December 1995, the seizures have become more frequent 
and in the form of grand mal type.  He has been evaluated at 
least two times since September 1996 by ambulance for 
seizures.  His most recent evaluation in the emergency room 
occurred in February 1997.  

A May 1997 letter written by Dr. Koons to the personnel 
office at the VA Medical Center where the veteran was 
employed as a nursing assistant reflects that the veteran had 
5 grand mal seizures in the 2 weeks prior to the November 
1996 office visit and several more thereafter of varying 
degrees of severity with adjustments being made to his 
medication.  The letter reflects that the veteran has been 
experiencing approximately one seizure per month.  His most 
recent seizure was three days ago.  He cannot drive an 
automobile until he has been seizure-free for at least six 
months.  

A statement from D. DeLong, Assistant Chief of Police, 
received in May 1997 reflects that the officer witnessed 
seizures at the veteran's address in September 1996 and 
February 1997.  In September 1996, on arrival, the veteran 
was laying on the floor on his back and unresponsive.  The 
officer was unable to awaken him and the veteran began having 
more seizures with his body becoming rigid at first followed 
by uncontrollable shaking and jerky movements.  While waiting 
for an ambulance, the veteran would become responsive and 
start to convulse again.  He was transported by ambulance to 
the Arkansas Valley Regional Medical Center.  In February 
1997, the officer observed much the same, unresponsiveness, 
drifting in and out of consciousness, seizures that started 
with his body becoming rigid and then uncontrollable jerky 
full body movements.  

An August 1997 letter from the Office of Personnel Management 
reflects that the veteran is eligible for disability 
retirement.  The veteran retired in August 1997.  

As of February 1998, the veteran asserted that he continues 
to have tonic-clonic seizures and loss of bodily functions.  
He added that he suffers from seizures at least weekly which 
include a loss of control of his extremities but not bowel or 
bladder control.  He experiences a loss of consciousness for 
5-10 minutes followed by an inability to function for 5-30 
minutes.  

The veteran's wife reported in a February 1998 statement that 
her husband has had at least two petit mal seizures since 
January 1, 1998.  Both of these were in their living room.  
She saw his left arm with tremor.  In the first seizure of 
the year, he urinated.  She reported that an arm tremor did 
not always signify seizures, it was just one [sign] to alert 
her to look for others.  During the second seizure, she 
observed a tremor.  He leaned over as if asleep and ready to 
fall off his chair.  His eyes rolled back in his head.  The 
seizure lasted about 15 minutes.  He had two grand mal 
seizures in October and November 1996.  

Private medical records from Dr. Rawat dated for the period 
of March 1997 to March 1998 reflect that the veteran was 
admitted for evaluation of difficulty to control seizures in 
March 1997.  On admission, the diagnosis included "having 
recurrent seizures that may well be secondary generalized 
possibly complex partial as he is totally amnestic.  The 
patient did appear to have therapeutic levels of at least two 
anticonvulsants, and it was unclear why his seizures were so 
poorly controlled.  On discharge in March 1997, the record 
reflects no evidence of difficult to control seizures over 24 
hours video-EEG monitoring, seizure disorder by history, new 
onset diabetes, reflex esophagitis, and sleep apnea.  A 
February 1998 note reflects that the veteran apparently has 
3-5 seizures a week.  His wife reported that they were not as 
severe - described as eyes rolling back, shaking of his body, 
lasting four to five minutes, occasionally 15 minutes without 
tongue biting or urinary incontinence.  He had been 
experiencing chest pain and breaking out in a sweat with hot 
flashes.  No hypoglycemia had been documented.  The physician 
believed that Tegretol induced the diplopia, that some of his 
seizures could be pseudoseizures, which raised a question of 
whether he actually needed the large amounts of medications 
he had been taking.  The March 1998 entry reflects mild 
persistent seizures with questionable subjective complaints 
of Tegretol toxicity, but no objective abnormalities.  

A handwritten note affixed to the Arkansas Valley Medical 
Center laboratory reports dated in March 1998 reflects that 
the veteran had a grand mal seizure.  Other records reflect 
multiple seizures enroute and on admission in March 1998.  
The diagnoses were Dilantin toxicity and seizures.  Based on 
the evidence as described above, the RO, in an August 1998 
rating decision, assigned a 40 percent disability evaluation 
effective from March 13, 1996, the date the notice of 
disagreement was received.  

Other medical records received in September 1998 from Dr. 
Rawat reflect that in April 1998 the veteran had not have any 
seizures or other complaints since he was last seen and that 
his Dilantin dose was decreased.  The impression reflects 
patient with seizures alternating with Dilantin - drug 
toxicity due to toxic levels, who is now stable.  Dr. Rawat 
added that clearly there were some psychological issues that 
have not been resolved.  A July 1998 medical record entry 
reflects in part that the veteran had not had any seizures 
and denied any other significant complaints.  The diagnoses 
included, inter alia, stable seizure disorder, despite 
subtherapeutic Tegretol levels, and probable anxiety 
disorder.

The September 1998 general medical VA examination reflects 
that the veteran was a nursing assistant until 3 years ago.  
He was given a medical disability from work in August 1997.  
He currently was unemployed.  He has applied for part time 
employment but has not been hired.  The diagnoses included, 
inter alia, seizure disorder, with less than 6 months of 
documentation since the last episode. 

The September 1998 epilepsy and narcolepsy examination 
reflects that no particular activity triggered the seizures, 
that he takes his medication as prescribed, and rests after a 
seizure.  He reportedly has had seizures when he was 
exhausted.  The diagnosis was seizure disorder with episodic 
periods of seizure activity, last medically documented in 
March 1998.  The Board notes that the veteran did report a 
tonic/clonic seizure on September 7, 1998 that was witnessed 
by the veteran's wife.  It was followed by 45 minutes of 
somnolence before rousing.  

By a rating decision dated in November 1998, the RO confirmed 
and continued the 40 percent evaluation for the veteran's 
service-connected post traumatic seizure disorder.

Based on a thorough review of the records since March 13, 
1996, the Board observes that the veteran's post traumatic 
seizure disorder did in fact undergo a change during the 
present appeal.  The Board notes that from March 13, 1996 to 
September 21, 1998, the veteran's post traumatic seizure 
disorder was manifest by at least 1 major seizure in the last 
6 months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly to warrant a 40 percent disability 
evaluation under Diagnostic Codes 8910 and 8911.  In arriving 
at this conclusion, the Board has resolved any doubt as to 
the frequency of the seizures in favor of the veteran based 
on the clinical evidence and the eyewitness accounts of the 
nursing staff, the employer, Officer DeLong, and the 
veteran's wife, a medical professional.  The veteran's wife 
has observed the tonic/clonic seizure activity on several 
occasions within the year.  Pond v. West, 12 Vet. App. 341 
(1999).  The Board also has considered relevant that the 
seizure activity is not triggered by any specific acts nor is 
the veteran always monitored.  38 C.F.R. § 4.121.  In 
addressing whether a higher evaluation of 60 percent is 
warranted for the post traumatic seizure disorder, the Board 
notes that the condition has improved with the medications 
being tapered and no increase in seizure activity.  As the 
post traumatic seizure disorder is not characterized by 
clinical evidence of an average of at least one major seizure 
in 4 months over the last year, or 9-10 minor seizures per 
week, a 60 percent disability evaluation is not warranted.  
Based on the foregoing evidence of record, the veteran's post 
traumatic seizure disorder is appropriately evaluated as 40 
percent disabling from March 13, 1996.


Other Considerations

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the January 1997 and the November 1998 supplemental 
statement of the case, the RO noted that consideration of 38 
C.F.R. § 3.321 (1998) had been given, but the case was not 
considered so unusual as to warrant referral for a higher 
rating on an extraschedular basis.  In reviewing this case, 
the Board also must consider whether additional benefits are 
warranted under any of the provisions of Parts 3 and 4.  As 
to the disability picture presented in this case, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalizations or marked interference with employment, as 
to prevent the use of the regular rating criteria.  
Notwithstanding the fact that the veteran retired from 
federal service as a nursing assistant in 1997 due to his 
then poorly controlled seizure disorder and that he currently 
receives a disability pension, the Board acknowledges that 
the seizure disorder has improved as shown by the evidence of 
record.  Dr. Koons reported in a May 1997 letter to the 
veteran's employer that it may be possible for the veteran to 
continue working for a number of years if the epilepsy could 
be brought under control.  Further, the Board observes that 
both VA examiners opined in September 1998 that while the 
veteran should not work in jobs where he would be required to 
operate any type of machinery or motor vehicles, sedentary 
employment would be feasible.  At the time of those opinions, 
the veteran's last hospitalization for seizures had occurred 
6 months earlier.  Except for the veteran's assertions that 
he is entitled to an 80 to 100 percent rating due to his 
seizure disorder, the veteran has not presented any evidence 
that supports a finding that his condition is unusual and 
exceptional.  In light of the above, these factors are not so 
exceptional as to preclude the use of the regular rating 
criteria.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In sum, the 
Schedule for Rating Disabilities is shown to provide a fair 
and adequate basis for rendering a decision in this case.  In 
the absence of exceptional factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Therefore, the Board determines that an evaluation in excess 
of 40 percent for the veteran's post traumatic seizure 
disorder from March 13, 1996 is not warranted.  


ORDER

An increased rating in excess of 10 percent for a post 
traumatic seizure disorder is denied, for the period prior to 
March 13, 1996.

An increased rating in excess of 40 percent for a post 
traumatic seizure disorder is denied, for the period from 
March 13, 1996.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

